Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 1 of 48




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLORADO

                        Gordon P. Gallagher, United States Magistrate Judge


   Civil Case No. 19-CV-01870-RM-GPG

   G.A. RESORT CONDOMINIUM ASSOCIATION,
   INC., a Colorado Nonprofit Corporation,

          Plaintiff,

   v.

   CHICAGO TITLE TIMESHARE LAND TRUST,
   INC., a Florida corporation, as Trustee for HPC
   TRUST,
   GRAND ASPEN LODGING, LLC, a Delaware
   limited liability company,
   HPC DEVELOPER, LLC, a Delaware limited
   liability company,
   HPC OWNERS’ ASSOCIATION, INC., a Florida
   non-profit,
   HV GLOBAL GROUP, INC., a Delaware
   corporation, and
   HV GLOBAL MANAGEMENT CORPORATION,
   a Florida corporation,

          Defendants.




        REPORT AND RECOMMENDATION GRANTING DEFENDANTS’ MOTION TO
                   DISMISS THE SECOND AMENDED COMPLAINT


          This matter comes before the Court on the Motion to Dismiss the Second Amended

   Complaint by Defendants Grand Aspen Lodging, LLC (G.A. Lodging), HV Global Group, Inc.

   (HVGG), HV Global Management Corporation (HVGM), Chicago Title Timeshare Land Trust,



                                                1
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 2 of 48




   Inc. (Chicago Title), HPC Developer, LLC (HPC Developer), and HPC Owners’ Association, Inc.

   (HPC Owners) (collectively, the Defendants) (D. 55) 1, Plaintiff’s response (D. 86), and

   Defendants’ reply (D. 97). The motion has been referred to this Magistrate Judge. (D. 57). 2 The

   Court has reviewed the pending motion, response, reply, and all attachments. The Court has also

   considered the entire case file, the applicable law, and is sufficiently advised in the premises. Oral

   argument is not necessary. On July 2, 2020, this Court recommended dismissing Defendants ILG,

   LLC and Marriott Vacations Worldwide Corporation for lack of specific personal jurisdiction

   under Federal Rule of Civil Procedure 12(b)(2) but deferred on making a recommendation on the

   motion to dismiss. (D. 101). On July 30, 2020, this Court’s recommendation was adopted by the

   District Court. (D. 114). This Court now examines the remaining issues in Defendants’ motion

   to dismiss. Accordingly, this Magistrate Judge respectfully recommends that Defendants’ motion

   be GRANTED for the reasons specifically set forth below.



   I.        FACTS

             The Court briefly summarizes the pertinent facts drawn from the Plaintiff’s Second

   Amended Complaint here and will elaborate as necessary in the analysis. (See D. 54). While the

   parties disagree as to many facts, the basic framework of this case is largely undisputed. For



   1 “(D. 55)” is an example of the stylistic convention used to identify the docket number assigned to a specific paper by the

   Court’s case management and electronic case filing system (CM/ECF). This convention is used throughout this Report and
   Recommendation.
   2 Be advised that all parties shall have fourteen (14) days after service hereof to serve and file any written objections in order to

   obtain reconsideration by the District Judge to whom this case is assigned. FED. R. CIV. P. 72(b). The party filing objections
   must specifically identify those findings or recommendations to which the objections are being made. The District Court need
   not consider frivolous, conclusive or general objections. A party’s failure to file such written objections to proposed findings and
   recommendations contained in this report may bar the party from a de novo determination by the District Judge of the proposed
   findings and recommendations. United States v. Raddatz, 447 U.S. 667, 676-83 (1980); 28 U.S.C. § 636(b)(1). Additionally, the
   failure to file written objections to the proposed findings and recommendations within fourteen (14) days after being served with
   a copy may bar the aggrieved party from appealing the factual findings and legal conclusions of the Magistrate Judge that are
   accepted or adopted by the District Court. Thomas v. Arn, 474 U.S. 140, 155 (1985); Moore v. United States, 950 F.2d 656, 659
   (10th Cir. 1991).

                                                                    2
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 3 of 48




   purposes of reviewing the Defendants’ motion to dismiss, pursuant to Federal Rule of Civil

   Procedure 12(b)(6), this Court accepts “all well-pleaded factual allegations in the . . . complaint .

   . . as true and viewed in the light most favorable to the nonmoving party.” Brown v. Montoya, 662

   F.3d 1152, 1162 (10th Cir. 2011) (quoting Moore v. Guthrie, 438 F.3d 1036, 1039 (10th Cir.

   2006)); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

           This matter arises out of a dispute between the parties regarding the alleged diminution in

   value of the Plaintiff’s fractional interests in the Hyatt Vacation Club Grand Aspen Resort (the

   Resort), a timeshare resort created in 2005 and located in Aspen, Colorado. (D. 54, pp. 2, 14; D.

   55, p. 2). The timeshare resort is part of the Hyatt Residence Club (HRC), which consists of

   approximately sixteen HRC timeshare resorts. Plaintiff, the Resort’s homeowners’ association

   (Association), consists of more than 560 Association members. (D. 54, pp. 2, 14). Association

   members own one or more of the 1,060 fractional timeshare interests (i.e., an undivided 1/20 fee

   ownership interest per fractional) at the Resort, and each interest gave owners, among other things,

   “the right to one fixed week in a dedicated unit at the Resort and the right to reserve a full float

   week and a split float week, adding up to about 10 float days.” (D. 54, pp. 14; D. 54-1, pp. 50,

   93).

           In 2014, ILG acquired “Hyatt Hotels Corporation’s subsidiaries engaged in the shared

   ownership industry, including Hyatt Residence Club, and the Developer’s inventory of more than

   200 unsold fractionals.” (Id., p. 16). In 2017, Plaintiff alleges that Defendants created a new

   points-based program, the Hyatt Residence Club Portfolio Program (Portfolio Club), which would

   allow Portfolio Club points members to stay at HRC properties, including the Resort. (D. 54, p.

   3).    In June 2017, the remaining unsold Resort interests (approximately 20 percent) were

   transferred from G.A. Lodging to the Hyatt Residence Club Portfolio Trust (Portfolio Trust). (Id.,



                                                    3
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 4 of 48




   p. 4). Plaintiff alleges that Defendants then sold points arising from these interests to Portfolio

   Club points members as “Vacation Ownership Interests.” (Id., p. 4). Plaintiff alleges that

   Defendants earned at least $30 million in profits from these point sales to Portfolio Club points

   members. (Id.). Moreover, Plaintiff alleges that Owners cannot book stays at the Resort if they

   do not have points and, even with points, their ability to successfully reserve time at the Resort is

   restricted. (Id.). As a result, many Resort members converted their fractional purchases into

   Portfolio Club points, which has contributed to the Owners having diminished access to other

   fractionals within the HRC. (Id.).

          Defendant Chicago Title is a Florida corporation with its principal place of business in

   Jacksonville, Florida. (Id., p. 7). It functions as the Portfolio Trustee to the HPC Trust that was

   created in June 2017, which Plaintiff alleges was created “to receive real property from HPC

   Developer to be converted to points sold in the Portfolio Club.” (Id.).

          Defendant G.A. Lodging is a Delaware limited liability company with its principal place

   of business in Miami, Florida. (Id., p. 8). G.A. Lodging is the developer of the Resort and was

   acquired by ILG in 2014. (Id.).

          Defendant HPC Developer is a Delaware limited liability company with its principal place

   of business in Orlando, Florida. (Id.). Plaintiff alleges that “HPC Developer purchased 414

   biennial fractionals at the Hyatt Grand Aspen through a Special Warranty Deed from [G.A.

   Lodging] (the Developer), and transferred them to the Portfolio Trustee in June 2017, and also

   created the operating plan for the Portfolio Club.” (Id.).

          Defendant HPC Owners (labeled by Plaintiff as the Portfolio Association) is a Florida not-

   for-profit organization incorporated on June 15, 2017, located in Orlando, Florida. (Id.). Plaintiff

   alleges that “ILG created the Portfolio Association as the entity responsible for managing and



                                                    4
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 5 of 48




   operating the new Portfolio Club and properties put into the Portfolio Trust for use in that Club

   [and] the Portfolio Association assigned those duties to [HVGM].” (Id., pp. 8-9).

          Defendant HVGG is a Delaware corporation, with its principal place of business in Miami,

   Florida. (Id., p. 9). Plaintiff alleges that “HVGG independently owns and manages the Hyatt

   Residence Club and, as of 2017, the HPC Exchange Program, which implements the Portfolio

   Club at resorts such as Hyatt Grand Aspen.” (Id.). Plaintiff further alleges that “HVGG was

   formerly known as Hyatt Residential Group, Inc. which in turn was formerly known as Hyatt

   Vacation Ownership, Inc.” (HVOI). HVOI was a party to agreements relevant to the original

   purchases of Hyatt Grand Aspen fractionals, such as a contract with the Association in 2005 called

   the Hyatt Vacation Club Resort Agreement.” (Id.).

          Defendant HVGM is a Florida corporation with its principal place of business in Miami,

   Florida. (Id.). Plaintiff alleges that HVGM is the management company that manages and operates

   the Resort as well as the Portfolio club. (Id., pp. 9-10).

          Plaintiff originally filed this action in Colorado state court, and Defendants removed the

   action pursuant to 28 U.S.C. §§ 1332, 1367, 1441, 1446, and 1453. (D. 1, p. 2). A Scheduling

   Conference was held on December 13, 2019. (D. 79). On July 30, 2020, Defendants ILG, LLC

   and Marriott Vacations Worldwide Corporation were dismissed for lack of specific personal

   jurisdiction. (D. 114).

          Plaintiff raises the following causes of action in the instant motion against the remaining

   Defendants: (1) breach of fiduciary duty by HVGM, G.A. Lodging, and HVGG; (2) constructive

   fraud by HVGM, G.A. Lodging, and HVGG; (3) aiding and abetting the breaches of fiduciary duty

   and constructive fraud by all Defendants; (4) breach of contract by G.A. Lodging; (5) declaratory

   relief regarding the implementation of the Portfolio Club against all Defendants; (6) breach of



                                                     5
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 6 of 48




   contract by HVGM; (7) breach of contract by HVGM, G.A. Lodging, and HVGG; (8) tortious

   interference with contract by all Defendants; (9) breach of implied covenant of good faith and fair

   dealing by G.A. Lodging as well as its Hyatt alter egos or successors in interest; (10) conspiracy

   by all Defendants; (11) violation of the Colorado Organized Crime Control Act (COCCA), C.R.S.

   § 18-17-104(1)-(3) by all Defendants; (12) conspiracy to violate COCCA, C.R.S. § 18-17-104(4)

   by all Defendants; (13) violation of the Colorado Consumer Protection Act, C.R.S. §§ 6-1-105 and

   6-1-703 by all Defendants; (14) unjust enrichment by all Defendants; and (15) a right to accounting

   against all Defendants. (D. 54). Defendants argue that the Second Amended Complaint should

   be dismissed for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). (D. 55).



   II.    LEGAL STANDARD

          Under Rule 12(b)(6), a court may dismiss a complaint for “failure to state a claim upon

   which relief can be granted.” FED. R. CIV. P. 12(b)(6). “To survive a motion to dismiss, a

   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

   Twombly, 550 U.S. 544, 570 (2007)). To state a claim that is plausible on its face, a complaint

   must “sufficiently allege[] facts supporting all the elements necessary to establish an entitlement

   to relief under the legal theory proposed.” Forest Guardians v. Forsgren, 478 F.3d 1149, 1160

   (10th Cir. 2007).

          A claim is not plausible on its face “if [the allegations] are so general that they encompass

   a wide swath of conduct, much of it innocent,” and the plaintiff has failed to “nudge[ the] claims

   across the line from conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th

   Cir. 2008) (quoting Twombly, 550 U.S. at 570). And a plaintiff may not rely on mere labels,



                                                     6
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 7 of 48




   conclusions, or formulaic recitation of the elements of a cause of action. Twombly, 550 U.S. at

   555. During this stage of the litigation, the complaint does not need detailed factual allegations,

   but it must provide more in order to raise “a right to relief above the speculative level.” Twombly,

   550 U.S. at 555. “Determining whether a complaint states a plausible claim for relief will . . . be

   a context-specific task that requires the reviewing court to draw on its judicial experience and

   common sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court

   to infer more than the mere possibility of misconduct,” the complaint has merely alleged but has

   failed to show “that the pleader is entitled to relief.” Id. (citing FED. R. CIV. P. 8(a)(2)).



   III.    ANALYSIS

           A. Supplemental Authority

           Defendants filed a Notice of Supplemental New Authority on April 1, 2020 (D. 98), to

   which Plaintiff filed a Response (D. 99). Defendants submitted a recent decision from this Court

   in RCHFU, LLC v. Marriott Vacations Worldwide Corp., No. 16-CV-01301-PAB-GPG, 2020 WL

   1322855 (D. Colo. Mar. 20, 2020), arguing that the management agreements from that case and

   the instant case are identical in all relevant aspects and that the Court held that the management

   agreement imposed no fiduciary duty on the management company. (D. 98, p. 1). Plaintiff argues

   that Defendants are attempting to submit a sur-reply and disputes that the management agreement

   is identical to the agreement in RCHFU. (D. 99, p. 2). This Court reminds the parties that “[a]

   decision of a federal district court judge is not binding precedent in either a different judicial

   district, the same judicial district, or even upon the same judge in a different case.” Camreta v.

   Greene, 563 U.S. 692, 709 n.7 (2011) (citation omitted). While this Court appreciates the

   notification of a related decision, the decision in RCHFU does not bear any weight regarding the



                                                      7
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 8 of 48




   issues and facts before the Court in the instant case, especially when the facts of the cases and

   actions by the parties differ 3 and where the interpretation of a contract is generally restricted to the

   four corners of the document. See, e.g., Am. Family Mut. Ins. Co. v. Hansen, 375 P.3d 115, 117

   (Colo. 2016). This Court will instead examine the issues in the instant motion independently.

            B. Contract-based Claims (Causes of Action 4-9)

            Interpretation of a contract or breach thereof is a matter of law, which can be reviewed on

   a motion to dismiss. McKinnis v. Fitness Together Franchise Corp., No. 10-CV-02308-RPM,

   2010 WL 5056666, at *3 (D. Colo. Dec. 6, 2010). The courts look to the plain language of the

   contract to ascertain its meaning. State Farm Mut. Auto. Ins. Co. v. Stein, 940 P.2d 384, 387 (Colo.

   1997); Allen v. Pacheco, 71 P.3d 375, 378 (Colo. 2003). And unless there is an ambiguity in the

   contract, the courts must enforce the contract as it is drafted. Allen, 71 P.3d at 378. “In determining

   whether a provision in a contract is ambiguous, the instrument’s language must be examined and

   construed in harmony with the plain and generally accepted meaning of the words used, and

   reference must be made to all the agreement’s provisions.” Fibreglas Fabricators, Inc. v. Kylberg,

   799 P.2d 371, 374 (Colo. 1990) (citing Radiology Prof’l Corp. v. Trinidad Area Health Ass’n, Inc.,

   577 P.2d 748, 750 (Colo. 1978) (en banc)).

            Plaintiff, in order to establish breach of contract, must show: (1) “the existence of a

   contract”; (2) “performance by the plaintiff or some justification for nonperformance”; (3) “failure

   to perform the contract by the defendant;” and (4) “resulting damages to the plaintiff.” W. Distrib.

   Co. v. Diodosio, 841 P.2d 1053, 1058 (Colo. 1992) (collecting cases).


   3 This Court notes that the Aspen Highlands Condominium Association reached a settlement with plaintiffs and was dismissed

   from the lawsuit as a defendant. (D. 98-1 p. 11). That is not the case here, as Plaintiff is the homeowners’ association.
   Furthermore, the Court determined that defendants only had standing to challenge plaintiffs’ claims that defendants aided and
   abetted a breach of a fiduciary duty and constructive fraud claims based on the condominium association’s alleged breach of
   fiduciary duty. (Id.). That is also not the case here. Finally, the Court merely concluded that plaintiffs were not entitled to
   summary judgment on the basis that the management company breached fiduciary duties owed to plaintiffs. This case analyzes
   very different issues.

                                                                  8
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 9 of 48




          Defendants argue in their motion to dismiss that Plaintiff’s “contract-related claims fail

   because both the contracts and the Governing Documents expressly permit the complained-of

   conduct.” (D. 55, p. 4). Moreover, Defendants argue that because the conduct was expressly

   permitted, Plaintiff cannot allege that any damages resulted from a breach of contract or that

   Defendants failed to perform. (D. 55, p. 11). Specifically, Defendants note that section 5.1 of the

   2005 Club Rules permits the Developer to arrange for an external exchange. (D. 97, p. 2). Section

   5.1 notes:

          In order to increase the range of options available to Club Members, HVOI has
          arranged for an “External Exchange Program.” This program currently consists
          exclusively of an exchange agreement between HVOI and Interval International,
          Inc., as the External Exchange Company (“Interval”), under which HVOI is a
          “corporate member” on behalf of all Club Members. The exchange agreement
          between Interval and HVOI allows Club Members to exchange to resorts that
          participate in the Interval exchange network. The existing exchange agreement
          expires on December 31, 2007, unless earlier terminated in accordance with its
          terms. Neither Interval nor HVOI is obligated to renew the agreement. Interval,
          HVOI, and their respective subsidiaries and affiliates are separate and distinct
          entities. Neither Interval or HVOI, nor any other subsidiary or affiliate of Interval
          or HVOI, has agreed or will agree to assume, guarantee or otherwise be responsible
          for any of the obligations, acts or omissions of the other party in connection with
          this offering. HVOI is not an agent for Interval and no representations or promises
          made by HVOI, or its agents, are binding on Interval. Interval’s responsibility for
          representations regarding Interval’s exchange program, as well as Interval’s current
          or future services are limited to those made in written materials furnished by
          Interval.

   (D. 54-6, p. 112). Furthermore, the Colorado Disclosure Document noted:

          In order to increase the range of options available to HPC Club Owners, HVGG
          and the Trust Association have entered into the Club to Club Exchange Agreement
          which provides for an “External Exchange Program” with Hyatt Residence Club.
          The exchange agreement allows HPC Club Owners to exchange to resorts that
          participate in the Hyatt Residence Club exchange network. The Club to Club
          Exchange Agreement continues perpetually, unless earlier terminated in
          accordance with its terms. The HPC Club and the Hyatt Residence Club are
          separate vacation ownership plans. The purchase of an interest in the HPC Club
          should not be based on the availability of inventory in the Hyatt Residence Club.
          Purchasers of Vacation Ownership Interests are not members of the Hyatt
          Residence Club.

                                                   9
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 10 of 48




   (D. 54-3, p. 31).    Finally, The Multisite Public Offering Statement detailed that the Club

   participated in both an internal and external exchange program. (D. 54-1, pp. 58-62). Plaintiff

   contends that the Portfolio Club, i.e., the points-based program, is not authorized by the External

   Exchange Program but rather is a second timeshare program. (D. 86, p. 8). Plaintiff argues that

   the Portfolio Club is not an exchange program because it is “built primarily on Hyatt Residence

   club fractionals.” (Id., p. 9). Defendants counter that “nothing in the quoted language in the

   Governing Documents on which the Association relies for this argument (the Resort Agreement

   and the Multisite Public Offering Statement) suggests that the Portfolio Club exchange program is

   not an ‘external exchange’ simply because it incorporates Hyatt Residence Club fractional

   interests.” (D. 97, p. 3). This Court agrees. The term “External Exchange Program” is defined as

   “the contractual arrangement between HVOI and an External Exchange Company or Companies

   under which Club Members may reserve, under certain conditions, the use of accommodations in

   resorts other than Club Resorts.” (D. 54-1, p. 14). Plaintiff points to no language in the Governing

   Documents that would distinguish the Portfolio Club from an authorized exchange program. The

   Colorado Disclosure Document clearly indicates that it is a club to club exchange program. (D.

   54-3, p. 31).

          Plaintiff alleges that section 6.1 of the Hyatt Vacation Club Rules and Regulations prohibits

   Defendants from executing the Portfolio Club:

          Use of the accommodations and facilities associated with the Club is limited solely
          to the personal use, during their reserved period of occupancy, of Club Members,
          their guests, invitees, exchangers and lessees, and to the number of authorized users
          permitted to occupy the Unit as may be posted in the Unit or set forth in the site
          rules and regulations. Purchase of a Timeshare Interest or use of accommodations
          and facilities associated with the Club for commercial purposes, for contribution to
          or use in a different timeshare plan or vacation club, or for any purpose other than
          the personal use described above is expressly prohibited.



                                                   10
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 11 of 48




   (D. 54-1, p. 29). A Club Member is defined as “owner of record of a Timeshare Interest at any

   Component Resort, or an owner of record of a Timeshare Interest at an Affiliate Resort who has

   complied with all of the terms and conditions for membership in the Club as determined by HVOI

   for that Affiliate Resort.” (Id., p. 12). And in the preamble, it states that “[e]ach Club Member of

   the Hyatt Vacation Club shall be governed by and shall comply with the terms and conditions of

   these Hyatt Vacation Club Rules and Regulations, as amended from time to time.”

          Analyzing these clauses using their plain meaning, it is clear that the individuals who

   purchase a Timeshare Interest cannot use their timeshare for commercial purposes. To restrict

   G.A. Lodging, who was the developer and not a purchaser of the fractionals, would require the

   Court to interpret these clauses beyond their plain meaning. Plaintiff does not cite to any other

   clauses in the Governing Documents to support this interpretation. Similarly, the Condominium

   Rules and Regulations, which limit use of the units for personal use, “apply to all Owners and their

   families, lessees, employees, agents, invitees and guests with respect to the use of the Units and

   any other portion of the Condominium.” (D. 54-1, p. 180). Plaintiff’s interpretation of the clauses

   would render them nonsensical as G.A. Resort would be unable to utilize its 20 percent of unsold

   fractionals for personal use.

          But beyond alleging that there is a breach of contract, Plaintiff must also establish that there

   are resulting damages. Diodosio, 841 P.2d at 1058. Plaintiff must establish that the damages are

   a “proximate consequence of the injury complained of” and cannot be “remote, conjectural, and

   speculative.” W. Union Tel. Co. v. Trinidad Bean & Elevator Co., 267 P. 1068, 1069 (Colo. 1928).

   This Court finds that Plaintiff’s allegations that the creation and unveiling of the Portfolio Club

   damaged Plaintiff’s and the Owners’ property values too attenuated. (D. 54, p. 42-43, 46, 48).

   Plaintiff first alleges that fees for repairing wear and tear have increased due to short-term stays.



                                                    11
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 12 of 48




   (Id., pp. 37-38). Plaintiff then alleges that these fees and costs have directly affected the property

   value while dismissing the notion that market values for many timeshares and properties declined

   in the past few years. (Id., pp. 5, 36-38). Plaintiff fails to establish that any alleged breach of

   contract was a proximate cause of any damages that are not remote, conjectural, or speculative.

   Thus, this Court finds that, as an initial matter, Plaintiff failed to establish resulting damages for a

   breach of contract and recommends that Defendants’ motion to dismiss be granted regarding these

   claims.


                      1. Fourth Cause of Action: Breach of Contract –– Public Offering Statement
                         and/or Declarations (Against G.A. Lodging)

             Plaintiff alleges that G.A. Lodging is in breach of the Public Offering Statement (POS) that

   was distributed to each prospective buyer and became a contract once the purchaser executed the

   standardized purchase contract that was included with the POS. (D. 54, p. 47). Specifically,

   Plaintiff alleges that “Section 6.3 prohibits the partition of timeshare interests, and Section 12.5

   prohibited any ‘use or practice that is the source of annoyance to Owners or which interferes with

   the peaceful possession and proper use of the Property by Owners.’” (Id., p. 48). Plaintiff alleges

   that “Defendants’ transfer of unsold inventory to the Portfolio Trust and imposition of the Portfolio

   Club breached these provisions of said contract or in the alternative of the unrecorded or recorded

   Declarations.” (Id.). Section 6.3 of the Declaration states:

             No action for partition of any Unit or Timeshare Interest or to any appurtenance to
             a Unit or Timeshare Interest shall lie. Notwithstanding such limitation, if any Unit
             or Timeshare Interest is owned by two (2) or more persons as tenants-in-common
             or as joint tenants, nothing herein contained shall prohibit a judicial sale of such
             Unit or Timeshare Interest in lieu of partition as between such cotenants or joint
             tenants.

   (D. 54-6, p. 26). And section 12.5 notes:




                                                     12
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 13 of 48




           No nuisance shall be allowed upon the Property or within a Unit, nor any use or
           practice that is the source of annoyance to Owners or which interferes with the
           peaceful possession and proper use of the Property by the Owners. All parts of the
           Condominium shall be kept in a clean and sanitary condition, and no rubbish, refuse
           or garbage shall be allowed to accumulate or any fire hazard allowed to exist. No
           Owner shall permit any use of a Unit or make or permit any use of the Common
           Elements that will increase the cost of insurance upon the Property. Every Owner,
           occupant, tenant, guest and invitee recognizes that the Property includes Units
           allowing a mix of uses including long term occupancy in Affordable Housing Units,
           commercial activities in Commercial Units and short term occupancy in Timeshare
           Units. The Executive Board shall have the authority to regulate activities among
           the various Unit types in order to preserve harmony and prevent disruption within
           the Condominium.

   (Id., p. 47).

           Defendants argue that the “POS, the Declaration, the Resort Agreement, the Multisite

   Statement, Disclosure Statement, Disclosure Guide, and the form Purchase Agreements signed by

   each Owner expressly permit the affiliation and use of inventory (including unsold inventory) at

   the Resort for exchange with existing and new exchange programs.” Defendants argue that the

   fractional interests that G.A. Lodging transferred to the Portfolio Trust were wholly owned by it

   and were not partitioned. Indeed, section 4.3(a) states:

           The Declarant reserves exclusive easement rights in, on, within, over and across the
           Property for the purpose of marketing, sales, rental and management of Units and
           Timeshare Interests at this Condominium, Timeshare Interests at other Club
           Resorts or such other timeshare or multisite timeshare plans developed or marketed
           by Declarant or its affiliates from time to time, and for the purpose of leasing any
           Units that have not been sold or conveyed . . . The Declarant shall have the right to
           utilize any unsold Units and Timeshare Interests on the Property as sales models
           for the purpose of marketing, sales and rental of Units and Timeshare Interests at
           this Condominium, Timeshare Interests at other Club Resorts or such other
           timeshare or multisite timeshare plans developed or marketed by Declarant or its
           affiliates from time to time.

   (Id., p. 20).

           Plaintiff does not allege how specifically G.A. Resort is in breach of sections 6.3 and 12.5

   by transferring the unsold inventory to the Portfolio Trust, except to argue that, essentially, the



                                                    13
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 14 of 48




   Portfolio Club’s operation at the Resort constitutes a nuisance due to excess wear and tear on the

   units and that “that Units and appurtenances to the Club cannot be partitioned; membership in the

   Hyatt Residence Club is an appurtenance to Timeshare Interests.” (D. 86, pp. 14-15). However,

   this Court must “‘examin[e] the entire instrument, and not . . . view[ ] clauses or phrases in

   isolation.’ While every relevant provision must be considered and given effect, “a more specific

   provision controls the effect of general provisions.” Level 3 Commc’ns, LLC v. Liebert Corp., 535

   F.3d 1146, 1154 (10th Cir. 2008) (quotations omitted).            Thus, if a “contractual provision

   unambiguously resolves the parties’ dispute,” then this Court’s analysis ends. Id. Plaintiff does

   not further explain how the fractional interests can be considered further “partitioned” when the

   ownership of each unsold fractional was transferred to the Portfolio Trust and did not result in

   persons as tenants-in-common or as joint tenants. Regardless, even if such fractional interests were

   partitioned, G.A. Lodging reserved the right to change the size of undivided fractional interests

   under section 14.4. (D. 54-6, p. 54). Thus, Plaintiff’s allegation fails to state a claim for breach of

   contract, and this Court recommends granting Defendants’ motion to dismiss this claim.

                    2. Sixth Cause of Action: Breach of Contract –– Management Agreement
                       (Against HVGM)

          Plaintiff alleges that HVGM is in breach of the Management Agreement because HVGM

   failed to act in its fiduciary capacity “to protect the Association’s assets by hiding and facilitating

   the transfer of the Developer fractionals to the Portfolio Trust.” (D. 54, p. 53). Specifically,

   Plaintiff alleges that HVGM had a duty to disclose any significant changes in reservation and

   exchange procedures and did not notify Plaintiff or the Owners about the transfer of the fractionals

   into the trust. (Id.). Moreover, Plaintiff alleges that the Management Agreement required HVGM

   “to maintain the Hyatt Residence Clubs first-class brand standards . . . which duty it directly

   breached.” (Id.). Finally, Plaintiff alleges that HVGM breached the Management Agreement

                                                     14
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 15 of 48




   “through its fiduciary breaches” alleged in the first cause of action. (Id.) Section 6(m) specifically

   provides that

          The Management Company shall be responsible for handling all Association
          business regarding any vacation club (including Hyatt Vacation Resorts Club) and
          exchange company or other companies affiliated with the Condominium. The
          Management Company shall use its best efforts to ensure that relationships with
          such companies are maintained in such a manner as to maximize the benefits
          available to Owners in its sole discretion. The Management Company will also be
          responsible for working with such companies to stay abreast of relevant reservation
          and exchange procedures, Club rules and regulations and for informing the
          Association, the Board and Owners of any significant changes in these procedures.
          Services to be performed pursuant to this paragraph shall be performed as required.

   (D. 54-7, p. 7). Under section 34, HVGM had an obligation to maintain the Resort “in accordance

   with ‘first-class’ standards determined by Management Company and similar to those of other

   resorts operated by Hyatt Vacation Management Corporation.” (Id., p. 13). And under section 7,

          [t]he Management Company shall act in a fiduciary capacity with respect to the
          proper protection of and the accounting for the Association’s assets. In this
          capacity, the Management Company shall deal at arm’s length with all third parties
          and shall serve the Association’s interests at all times; provided, however, that
          nothing contained herein shall prevent the Management Company from procuring
          necessary services from a Pritzker affiliate, including, without limitation, the
          Rosemont Purchasing Company and Hyatt Corporation, on terms and conditions
          no less favorable to Association than those that would be generally demanded by
          unaffiliated persons or entities for comparable services, if applicable, or for the sale
          or lease of comparable goods. This Contract shall not be construed as prohibiting
          the Management Company, or any firm or corporation or any related person or
          entity controlled by the Management Company, from conducting or possessing an
          interest in any other business or activity, including, but not limited to, the
          ownership, financing, leasing, operation, development, management and brokerage
          of real property.

   (Id., p. 8).
            Defendants argue that HVGM did not breach the Management Agreement because it “does

   not obligate HVGM to provide advance notice that unsold fractional interests will be used in an

   external exchange program.” (D. 55, p. 14). This Court agrees. Plaintiff fails to allege how the

   transfer of the unsold fractionals to the Portfolio trust equates to HVGM failing to inform Plaintiff



                                                    15
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 16 of 48




   of changes to “relevant reservation and exchange procedures” or how HVGM failed to maintain

   the Resort at “first-class standards.” In its response, Plaintiff argues that even if advance notice

   was not required, HVGM was required to disclose “significant changes” in procedure after the

   fact. Plaintiff does not cite to the Management Agreement for support of this argument. But even

   if the Court adopted Plaintiff’s interpretation, it still fails to allege how (1) HVGM facilitated the

   transfer of the fractionals to the Portfolio Trust when the fractionals were owned by G.A. Lodging,

   (2) how such transfer in fractional ownerships equates to a change in reservation and exchange

   procedures that required HVGM to notify Plaintiff, and (3) what facts Plaintiff relies on to establish

   that HVGM breached the contract or is in breach of its fiduciary duty.

          Plaintiff counters that HVGM was required to “protect and account for Plaintiff’s assets,”

   and that the increased “wear and tear from the short-term stays” impacted the Resort’s “first-class

   standards.” (D. 86, p. 16). However, these arguments are unavailing. Plaintiff does not allege

   that HVGM failed to make any repairs or left the Resort in a state that was below the “first-class

   standards.” Indeed, Plaintiff complains that “the Hyatt Grand Aspen receives a fee that is at most

   a fourth of the amount it takes to clean that unit” and that costs have increased due to wear and

   tear from one- or two-day stays. (D. 54, p. 37). To state a claim for nuisance, Plaintiff needed to

   establish:

          that the defendant unreasonably interfered with the use and enjoyment of his
          property. Miller v. Carnation Co., 33 Colo.App. 62, 516 P.2d 661 (1973).
          Additionally, the interference which occurs must be substantial in nature in that it
          would be offensive or cause inconvenience or annoyance to a reasonable person in
          the community. Northwest Water Corp. v. Pennetta, 29 Colo.App. 1, 479 P.2d 398
          (1970).

          Liability for nuisance may rest upon any one of three types of conduct: an
          intentional invasion of a person’s interest; a negligent invasion of a person’s
          interest; or, conduct so dangerous to life or property and so abnormal or out-of-
          place in its surroundings as to fall within the principles of strict liability. Baughman
          v. Cosler, 169 Colo. 534, 459 P.2d 294 (1969).

                                                    16
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 17 of 48




   Lowder v. Tina Marie Homes, Inc., 601 P.2d 657, 658 (Colo. App. 1979); see also Haas v. Lavin,

   625 F.2d 1384, 1389 (10th Cir. 1980). Plaintiff does not establish that Defendants unreasonably

   interfered with the use and enjoyment of their property and therefore fail to state a claim for a

   breach of contract due to nuisance.

            While this Court will analyze the tort-based claim of breach of fiduciary duty infra, Plaintiff

   does not explain how HVGM breached the management agreement and its contractual fiduciary

   duties when HVGM is not prohibited “from conducting or possessing an interest in any other

   business or activity, including, but not limited to, the ownership, financing, leasing, operation,

   development, management and brokerage of real property.” (D. 54-7, p. 8). Thus, Plaintiff’s

   allegation fails to state a claim for breach of contract, and this Court recommends granting

   Defendants’ motion to dismiss this claim.

                        3. Seventh Cause of Action: Breach of Contract –– Resort Agreement (Against
                           HVGM, G.A. Lodging, and HVGG)

            Plaintiff alleges that HVGM, G.A. Lodging, and HVGG 4 are in breach of the 2005 Resort

   Agreement because (1) these parties failed to describe the Resort fully and accurately to the

   Owners or purchasers, (2) did not give the Owners the Management Agreement or Resort

   Agreement, and (3) did not tell the Owners about the Portfolio Club or the transfer of the unsold

   fractionals into the Portfolio Trust. (D. 54, p. 56).

            First, regarding whether the Owners received the Management or Resort Agreement,

   Plaintiff fails to state a claim because Plaintiff was in possession of such agreements. First, in

   2005, HVGG (at the time, HVOI), G.A. Lodging, HVGM, and the Association entered into the

   Hyatt Vacation Club Resort Agreement. (D. 54-6, p. 74). Similarly, in 2005, the Association


   4 Plaintiff alleges that HVGG was previously known as Hyatt Vacation Ownership, Inc. (HVOI) prior to Marriot Vacation

   Worldwide’s acquisition of ILG in 2018. (D. 54, p. 9).

                                                               17
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 18 of 48




   entered into the Management Contract with HVGM. (D. 54-7, p. 1). Therefore, Plaintiff was in

   receipt of both contracts and, presumably, it too failed to give the Owners a copy.

          Regardless, both contracts set out terms and conditions for an exchange system. First, the

   Management Contracts noted that “some of the residential units may be committed to a timeshare

   ownership regime” and that “some or all of the commercial units may be retained by the developer

   of the Condominium (“Developer”) or sold or leased to other entities from time to time.” (D. 54-

   7, p. 1). And the Resort Agreement noted that:

          HVOI has established a reservation and exchange system and related services
          known as the Hyatt Vacation Club (the “Club”) for the purpose of providing a
          means by which the owners of Timeshare Interests in the Resort (“Owners”) and in
          any other resort that is affiliated with the Club (“Club Resorts”), reserve the use of
          accommodations and related facilities of the Resort and the other Club Resorts, and
          have access to any other benefits which the Club may provide from time to time,
          all in accordance with and as restricted by the terms of the Club as set forth in this
          Agreement and the Hyatt Vacation Club Rules and Regulations (“Club Rules”).

   (D. 54-6, p. 74).

          Regarding whether Defendants failed to properly describe the Resort fully and accurately

   to the Owners or purchasers, this argument is unavailing as Plaintiff fails to allege that the

   marketing materials and purchase documents were misleading. Section 4.1(b) and (c) state that,

   in connection with the Resort, the parties would agree to:

          b. Only deliver advertising and promotional materials, purchase documents and
          sales scripts approved in advance by HVOI and fully and accurately describe the
          Club to Owners and prospective purchasers at the Resort. Developer, Association
          and Management Company shall not in any way misrepresent the Club or the
          Resort’s relationship with HVOI to Owners or prospective purchasers at the Resort.
          Developer, Association and Management Company shall not amend, summarize,
          change or modify any HVOI Materials without the prior express written consent of
          HVOI.

          c. Remain informed of new services and benefits provided by HVOI to Owners.

   (D. 54-6, p. 80). And under Section 4.2, HVGG agreed to:



                                                    18
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 19 of 48




          a. Fully and accurately describe the Resort to Club Members. HVOI shall not in
          any way misrepresent the Resort’s relationship with HVOI to Club Members.

          b. Remain informed of new services and benefits offered at the Resort.

          c. Materially comply with all applicable federal, state and local laws, as well as all
          applicable administrative rules, regulations and orders in the conduct of its business
          as such conduct may affect the Resort.

   (Id.). Because Plaintiff fails to allege that marketing materials and purchase documents were

   misleading, it fails to state a claim for breach of contract and, therefore, this Court recommends

   granting Defendants’ motion to dismiss this claim.

                    4. Ninth Cause of Action: Breach of the Implied Covenant of Good Faith and
                       Fair Dealing (Against G.A. Lodging and Its Hyatt and ILG Alter Egos or
                       Successors in Interest)

          Hyatt Corporation, Hyatt Hotels Corporation, ILG, and Marriott Vacations Worldwide are

   no longer defendants in this case and Plaintiff has not identified any parties that are alter egos or

   successors in interest, thus this Court will examine this claim regarding G.A. Lodging. Plaintiff

   alleges that G.A. Lodging breached the implied promise and implied covenant of good faith and

   fair dealing by retaining more than 200 unsold fractionals and then selling them to the HPC

   developer and transferring them into the Portfolio Trust. (D. 54, p. 59). Plaintiff contends that the

   Declaration attached to the POS contained an implied promise that G.A. Lodging would sell a

   sufficient number of fractionals to make the Resort viable, i.e. it undermined the essential benefits

   of the program. (Id.; D. 86, p. 18)).

          Colorado law recognizes an implied covenant of good faith and fair dealing in every

   contract. Amoco Oil Co. v. Ervin, 908 P.2d 493, 498 (Colo. 1995) (collecting cases). “The good

   faith performance doctrine is generally used to effectuate the intentions of the parties or to honor

   their reasonable expectations.” Id. However, the covenant cannot “contradict terms or conditions

   for which a party has bargained.” Id.       The implied covenant of good faith and fair dealing

                                                    19
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 20 of 48




   generally only applies in situations where parties do not specify essential contractual terms ‘such

   as quantity, price, or time’” and is interpreted narrowly. Hoyt v. Marriott Vacations Worldwide

   Corp., No. CIV. 12-3093 DSD/JJK, 2014 WL 509903, at *4 (D. Minn. Feb. 7, 2014) (quoting

   Amoco Oil Co., 908 P.2d at 498). “The duty of good faith and fair dealing may be relied upon

   ‘when the manner of performance under a specific contract term allows for discretion on the part

   of either party.’” City of Golden v. Parker, 138 P.3d 285, 292 (Colo. 2006) (quoting Amoco Oil

   Co., 908 P.2d at 498). “Discretion in performance occurs ‘when the parties, at formation, defer a

   decision regarding performance terms of the contract’ leaving one party with the power to set or

   control the terms of performance after formation.” Id.

          Here, the POS clearly permitted the Defendants to engage in an External Exchange

   Program.     (D. 54-1).      Unlike Reiser v. Marriott Vacations Worldwide Corp., No.

   216CV00237MCECKD, 2016 WL 1720741, at *5 (E.D. Cal. Apr. 29, 2016), Plaintiff does not

   present “factual allegations that the conduct of the Defendants unfairly frustrated the agreed upon

   purposes of the contract and disappointed Plaintiff[’s] reasonable expectations.” And Plaintiff

   does not allege that the parties deferred decisions on the terms of the contract. Here, 80 percent of

   the fractionals were sold to the Owners and the remaining 20 percent of the fractionals were

   transferred to the Portfolio Trust. The amount of fractionals G.A. Lodging was required to sell is

   ancillary rather than essential to Plaintiff’s claim that Defendants undermined the essential benefits

   of the program. Accordingly, this Court recommends granting Defendants’ motion to dismiss

   regarding this claim.

                    5. Eighth Cause of Action: Tortious Interference with Contract (Against All
                       Defendants)

          Plaintiff alleges that Defendants tortiously interfered with the contracts that Plaintiff and

   the Owners had (specifically, Purchase Agreement, the Management Agreement, the Declaration,

                                                    20
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 21 of 48




   and the Resort Agreement) by purchasing the unsold fractionals from G.A. Lodging and then

   transferring them to the Portfolio Trust. Plaintiff further alleges that Defendants interfered with

   the contracts by restricting the Owner’s ability to reserve float weeks during the Home Reservation

   Period. (D. 54, pp. 57-58). Defendants argue that this claim should be dismissed against G.A.

   Lodging, HVGM, and HVGG with respect to their own contracts—the POS and Declaration for

   G.A. Lodging; the Management Agreement for HVGM; the Resort Agreement for G.A. Lodging,

   HVGM, and HVGG because a party cannot tortiously interfere with its own contract. (D. 55, p.

   16). This Court agrees.

          In order to establish tortious interference, Plaintiff must show: (1) “the plaintiff had a

   contract with another party”; (2) “the defendant knew or should have known of such contract’s

   existence”; (3) “the defendant intentionally induced the other party to the contract not to perform

   the contract with the plaintiff”; and (4) “the defendant’s actions caused the plaintiff to incur

   damages.” Lutfi v. Brighton Cmty. Hosp. Ass’n, 40 P.3d 51, 58 (Colo. App. 2001) (citation

   omitted). Regarding the third element, the interference must be “both intentional and improper.”

   Amoco Oil Co., 908 P.2d at 500. “Even if the interference is intentional, therefore, liability does

   not attach unless the court concludes that the actor’s conduct is also improper.” Westfield Dev.

   Co. v. Rifle Inv. Assocs., 786 P.2d 1112, 1118 (Colo. 1990).

          “Under Colorado law, injuries sufficient to support a claim for tortious interference with

   contract include direct pecuniary losses from the breached contract, consequential losses that flow

   from the interference, and harm to reputation” Cypress Advisors, Inc. v. Davis, No. 16-CV-01935-

   MSK-MEH, 2019 WL 1242331, at *7 (D. Colo. Mar. 18, 2019) (citing Westfield Dev. Co., 786

   P.2d at 1120). However, a party cannot tortiously interfere with its own contract, it must

   “intentionally cause[ ] a third person not to enter into a prospective contractual relation with



                                                   21
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 22 of 48




   another.” Id. at 501; see also Chambers v. Prowers Cty. Hosp. Dist., No. CIFV.A. 07-CV-

   01736W, 2009 WL 902416, at *15 (D. Colo. Mar. 31, 2009) (“In general, a party cannot

   intentionally interfere with a contract to which it is a party.”). Finally, in order to assert a claim

   of tortious interference, there must be a breach of contract. “If the contract has been fully

   performed, then there has been no interference” Hertz v. Luzenac Grp., 576 F.3d 1103, 1118 (10th

   Cir. 2009) (citing Radiology Prof’l Corp. v. Trinidad Area Health Ass’n, Inc., 577 P.2d 748, 751

   (Colo. 1978)).

            As discussed supra, Plaintiff has failed to establish a breach of contract against G.A.

   Lodging, HVGM, and HVGG. And as previously analyzed, these parties cannot tortiously

   interfere with their own contracts. Thus, Plaintiff fails to state a claim for tortious interference.

   And regarding the remaining Defendants (Chicago Title, HPC Developer, and HPC Owners)

   Plaintiff does not allege that these parties engaged in impermissible conduct, competition, or

   interference. Plaintiff argues that all the parties aided and abetted HVGM, HVGG, and G.A.

   Lodging in breaching their fiduciary duties and committing constructive fraud, however, the

   remaining Defendants cannot be held liable for tortious interference of contract under this theory.

   See Amoco Oil Co., 908 P.2d at 502 (“Amoco’s breach of the covenant of good faith and fair

   dealing does not translate into liability for tortious interference. These concepts represent separate

   legal constructs and are intended to remedy different wrongs. Breach of one does not necessarily

   constitute violation of the other.”). Thus, Plaintiff’s allegations fail to state a claim for tortious

   interference of contract, and this Court recommends granting Defendants’ motion to dismiss this

   claim.




                                                    22
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 23 of 48




          C. Tort-based Claims (Causes of Action 1-3, 10)

                    1. Economic Loss Doctrine

          Defendants argue that all of Plaintiff’s tort claims (1-3 and 10) are barred by the economic

   loss doctrine. Under the economic loss doctrine, “a party suffering only economic loss from the

   breach of an express or implied contractual duty may not assert a tort claim for such a breach

   absent an independent duty of care under tort law.” Fid. Nat’l Title Ins. Co. v. Pitkin Cty. Title,

   Inc., 761 F. App’x 802, 806 (10th Cir. 2019) (quoting A.C. Excavating v. Yacht Club II

   Homeowners Ass’n, Inc., 114 P.3d 862, 865 (Colo. 2005) (en banc)). “To survive a motion to

   dismiss based on the economic loss rule, [a plaintiff] merely has to allege sufficient facts, taken in

   the light most favorable to him, that would amount to the violation of a tort duty that is independent

   of the contract.” Spring Creek Expl. & Prod. Co., LLC v. Hess Bakken Inv., II, LLC, 887 F.3d

   1003, 1020 (10th Cir. 2018) (quoting Van Rees v. Unleaded Software, Inc., 373 P.3d 603, 608

   (Colo. 2016)). “‘A breach of a duty which arises under the provisions of a contract between the

   parties must be redressed under contract, and a tort action will not lie’ . . . If, however, the duty

   breached arises ‘independently of any contract duties between the parties,’ then a tort action

   premised on that breach remains viable.” S K Peightal Engineers, LTD v. Mid Valley Real Estate

   Sols. V, LLC, 342 P.3d 868, 872 (Colo. 2015).

          Under Colorado law, in order for Plaintiff’s claims to survive the motion to dismiss, the

   tort claims must arise from breaches of duties that are independent of the contract. Town of Alma

   v. AZCO Const., Inc., 10 P.3d 1256, 1265 (Colo. 2000). “In order for a ‘duty to be ‘independent’

   of a contract, and thus actionable in tort notwithstanding the economic-loss rule,’ the duty must

   (1) ‘arise from a source other than the relevant contract,’ and (2) ‘the duty must not be a duty also

   imposed by the contract.’” Swan Glob. Investments, LLC v. Young, No. 18-CV-03124-CMA-



                                                    23
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 24 of 48




   NRN, 2020 WL 897654, at *5 (D. Colo. Feb. 25, 2020) (quoting Haynes Trane Serv. Agency, Inc.

   v. Am. Standard, Inc., 573 F.3d 947, 962 (10th Cir. 2009)). The Colorado Supreme Court further

   clarified that:

           [A]bsent an independent tort duty, a plaintiff is generally barred from suing in tort
           if (1) the plaintiff seeks redress for breach of a contractual duty that caused only
           economic losses, (2) the plaintiff is a party to a contract or a third-party beneficiary
           of a contract as defined above, and (3) that contract defines the duty of care that the
           defendant allegedly violated or is interrelated with another contract that defines that
           duty of care.

   S K Peightal Engineers, LTD, 342 P.3d at 872. Colorado case law “stresses that it is the source of

   the duty allegedly breached that determines whether the economic loss rule applies.” Casey v.

   Colorado Higher Educ. Ins. Benefits All. Tr., 310 P.3d 196, 202 (Colo. App. 2012). Thus, this

   Court must examine three factors: (1) “Is the relief sought in tort the same relief sought for breach

   of contract?” (2) “Is there an established common law duty of care?” and (3) “Does the tort duty

   differ from the contractual duty?” Id. (citation omitted).

           The Colorado Supreme Court has held that “some special relationships by their nature

   automatically trigger an independent duty of care that supports a tort action even when the parties

   have entered into a contractual relationship” (i.e., attorney-client relationship, physician-patient

   relationship, insurer-insured relationship) and “certain common law claims that sound in tort and

   are expressly designed to remedy economic loss may exist independent of a breach of contract

   claim” (i.e., common law fraud claim and negligent misrepresentation). Town of Alma, 10 P.3d at

   1263 (collecting cases). But “‘even a duty separately recognized under tort law is not independent

   if it is also imposed under the parties’ contract’ because courts assume that sophisticated parties

   can include the potential cost of breach of contractual duties in contracts they negotiate.” Casey,

   310 P.3d at 202.




                                                     24
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 25 of 48




          Here, HVGM, as the management company, had clearly defined contractual fiduciary

   duties. (D. 54-7, p. 8). Plaintiff’s claim for breach of fiduciary duty against HVGM is clearly

   barred by the economic loss doctrine. Town of Alma, 10 P.3d at 1262 (“A breach of a duty which

   arises under the provisions of a contract between the parties must be redressed under contract, and

   a tort action will not lie.”). However, absent HVGM, no other Defendant had defined fiduciary

   duties within the contract and this Court must further analyze the issue.

          Plaintiff’s complaint focuses on the duty of loyalty and full disclosure owed by G.A.

   Lodging and HVGG to the Plaintiff due to their control over the Owner’s property. In Colorado

   Homes, Ltd. v. Loerch-Wilson, 43 P.3d 718, 721 (Colo. App. 2001), the Colorado Court of Appeals

   held that the economic loss doctrine did not bar a claim of breach of fiduciary duty by the

   homeowner’s association to the developer. Indeed, the Colorado Court of Appeals determined:

          As set forth in the context of the economic loss rule, a “special relationship[ ] by
          [its] nature, automatically trigger[s] an independent duty of care that supports a tort
          action even when the parties have entered into a contractual relationship.” Town of
          Alma, 10 P.3d at 1263. The special relationships recognized in Colorado, and they
          are few, share the same characteristic: each implicates a risk of damages to interests
          that contract law is not well suited to protect.

          Those interests include (1) freedom from physical harm to persons, see Greenberg
          v. Perkins, 845 P.2d 530, 536 (Colo. 1993) (physician’s duty to exercise
          professional skill to avoid causing physical harm applies to both patients and non-
          patient examinees), or to property, Metropolitan Gas Repair Serv., Inc. v. Kulik,
          621 P.2d 313, 316–18 (Colo. 1980) (in repairing boiler, repair person has duty to
          inspect safety-release valve to prevent explosion); (2) the sense of security enjoyed
          under an insurance contract, Farmers Group, Inc. v. Trimble, 691 P.2d 1138, 1141
          (Colo. 1984) (insurance agreement obligates insurer to protect insured’s
          expectation of financial security); and (3) the entitlement to justice within our legal
          system, see Town of Alma, 10 P.3d at 1263; Colo. RPC Preamble and Scope §§ 1,
          6 (attorneys, as officers of the court, “hav[e] special responsibility for the quality
          of justice” pertaining to business and personal conduct, as well as particular client
          agreements).”

   A Good Time Rental, LLC v. First Am. Title Agency, Inc., 259 P.3d 534, 540 (Colo. App. 2011).

   Thus, this Court finds that in light of Colorado Homes, Ltd. and the interest in the freedom from

                                                    25
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 26 of 48




   harm to property constitutes enough for this Court to find that there may be a special relationship

   and this Court hesitates to find that Plaintiff’s two remaining claims are barred by the economic

   loss doctrine. Town of Alma, 10 P.3d at 1263; see also RCHFU, LLC v. Marriott Vacations

   Worldwide Corp., No. 16-CV-01301-PAB-GPG, 2018 WL 1535509, at *8 (D. Colo. Mar. 29,

   2018) (finding that plaintiffs’ breach of fiduciary duty claim was not barred by the economic loss

   doctrine). Accordingly, this Court finds that Plaintiff’s claims for breach of fiduciary duty by G.A.

   Lodging and HVGG are not barred by the economic loss doctrine.

          Regarding Plaintiff’s claim of constructive fraud (second cause of action) and conspiracy

   (tenth cause of action), however, this Court finds that such claims are barred by the economic loss

   doctrine. “[A] claim for fraudulent misrepresentation or concealment in connection with the

   performance of a contract does not necessarily arise independently of the duties set forth in the

   contract.” Former TCHR, LLC v. First Hand Mgmt. LLC, 317 P.3d 1226, 1232 (Colo. App. 2012).

   Here, Plaintiff alleges in its second cause of action, constructive fraud, against HVGM, G.A.

   Lodging, and HVGG that “[b]y virtue of their non-disclosure of material facts [regarding the

   Portfolio Club and transfer of unsold fractionals], Defendants were able to take undue advantage

   of the Plaintiff and the Owners.” (D. 54, p. 42). However, Colorado courts have held that “claims

   of post-contractual fraud related to the performance of the contract are barred by the economic loss

   rule, particularly where, as here, a plaintiff alleges only economic losses.”            Pernick v.

   Computershare Tr. Co., Inc., 136 F. Supp. 3d 1247, 1270 (D. Colo. 2015). Accordingly, this Court

   finds that Plaintiff’s second cause of action is barred by the economic loss doctrine.

          Plaintiff alleges in its tenth cause of action (conspiracy) that all Defendants conspired “to

   operate and run the Association for wrongful financial gain, rather than for the benefit of the

   homeowners, and to operate and run the Hyatt Residence Club program more generally for their



                                                    26
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 27 of 48




   personal gain.” (D. 54, p. 60). Again, Colorado courts have determined that “a conspiracy to

   breach a contract claim cannot be maintained when the . . . parties alleged to have participated in

   the conspiracy are signatories to the contract . . . [and therefore] the conspiracy claim is barred by

   the economic loss rule.” Logixx Automation, Inc. v. Lawrence Michels Family Tr., 56 P.3d 1224,

   1231 (Colo. App. 2002). Again, Plaintiff only alleges economic losses. Accordingly, this Court

   finds that the tenth cause of action is also barred by the economic loss doctrine.

                     2.   First Cause of Action: Breach of Fiduciary Duty (Against G.A. Lodging and
                          HVGG)

           In order to plead a breach of fiduciary duty, Plaintiff must establish: (1) “the existence of

   a fiduciary relationship between plaintiff and defendant”; (2) “defendant’s breach of the fiduciary

   duty”; and (3) “damages as a result of the breach.” F.D.I.C. v. Refco Grp., Ltd., 989 F. Supp. 1052,

   1080 (D. Colo. 1997). Plaintiff has the burden of demonstrating that it “incurred damages and that

   the defendant’s breach of fiduciary duty was a cause of the damages sustained.” Aller v. Law

   Office of Carole C. Schriefer, P.C., 140 P.3d 23, 26 (Colo. App. 2005).

           Plaintiff alleges that G.A. Lodging and HVGG owed fiduciary duties to the Owners and

   Plaintiff, specifically the duties of loyalty and full disclosure. (D. 54, p. 39). Plaintiff alleges that

   G.A. Lodging and HVGG breached their fiduciary duties by: (1) running the affairs of the

   Association for their own benefit; (2) making critical, adverse changes to the terms at the Resort

   to the detriment of Plaintiff and Owners, specifically recording a different version of the

   Declaration than what was provided to the purchases, implementing the Portfolio Club at the

   Resort, and revising the Residence Club Rules with new adverse terms; (3) not disclosing these

   critical changes to the Owners; (4) conspiring with Defendants to retain and transfer the unsold

   fractionals to the Portfolio Trust; (5) operating the resort to benefit the competing Portfolio Trust,

   specifically exploiting control over the reservation system, which negatively affected Owners;

                                                      27
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 28 of 48




   (6) interpreted ambiguous documents in their favor; and (7) HVGG agreed to be a program

   manager for a known competitor without disclosing to Plaintiff. (Id., pp. 39-40).

          Defendants argue in their motion to dismiss that Plaintiff fails to establish the existence of

   a fiduciary relationship between the parties as G.A. Lodging and HVGG did not owe Plaintiff a

   fiduciary duty. Specifically, Defendants argue that G.A. Lodging owed no fiduciary duty to

   Plaintiff when transferring the remaining fractional interests to the Portfolio Trust and that its role

   as director of the Association did not bleed into its role as Resort Developer. (D. 55, pp. 24-25).

   Regarding HVGG, Defendants argue that acting as program manager of the reservation and

   exchange system does not amount to exercising control over the Resort. (Id., p. 26).

                         i.   Existence of Fiduciary Duties

          “[A] fiduciary duty arises when one party has a high degree of control over the property or

   subject matter of another, or when the benefiting party places a high level of trust and confidence

   in the fiduciary to look out for the beneficiary’s best interest.” MDM Grp. Assocs., Inc. v. CX

   Reinsurance Co., 165 P.3d 882, 889 (Colo. App. 2007) (quoting Bailey v. Allstate Ins. Co., 844

   P.2d 1336, 1339 (Colo. App. 1992)).

                              a. HVGG

          Under the Hyatt Residence Club Rules for 2017, “The Club shall be operated and managed

   by HVGG pursuant to the terms of the Club Documents. HVGG is expressly authorized to take

   such actions as it deems necessary or appropriate for the operation of the Club, including, but not

   limited to, the implementation of all reservation system duties as outlined in these Rules and

   Regulations.” (D. 54-4, p. 9). Plaintiff alleges that HVGG is an agent of the Plaintiff under the

   Resort Agreement and exercised a high degree of control over the property because it managed

   “the reservations system, points allocation, and exchanges with other Hyatt Residence Clubs, while



                                                     28
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 29 of 48




   also being able to reject management companies.” (D. 86, p. 26). Defendants argue that HVGG

   does not exercise a high degree of control over the Resort. This Court agrees with Defendants.

   Under the Hyatt Vacation Club Resort Agreement, HVGG (then HVOI)

          has established a reservation and exchange system and related services known as
          the Hyatt Vacation Club (the “Club”) for the purpose of providing a means by
          which the owners of Timeshare Interests in the Resort (“Owners”) and in any other
          resort that is affiliated with the Club (“Club Resorts”), reserve the use of
          accommodations and related facilities of the Resort and the other Club Resorts, and
          have access to any other benefits which the Club may provide from time to time,
          all in accordance with and as restricted by the terms of the Club as set forth in this
          Agreement and the Hyatt Vacation Club Rules and Regulations (“Club Rules”).

   (D. 54-6, p. 74). HVGG runs the reservation and exchange system for multiple Club Resorts and

   based on Plaintiff’s logic, HVGG would have a fiduciary duty to each and every Club Resort for

   which it manages the reservation system. Plaintiff does not explain how HVGG is an agent of the

   Plaintiff and points to no provision in the Resort Agreement supporting such a claim. Nor does

   this Court find that HVGG exercised a high degree of control over the Association or the Resort.

          In Tara Woods Ltd. P’ship v. Fannie Mae, 731 F. Supp. 2d 1103, 1118-19 (D. Colo. 2010),

   aff’d, 566 F. App’x 681 (10th Cir. 2014), the court found that defendant’s request for access to

   information regarding the plaintiff’s efforts to sell a property and act of providing advice regarding

   management of the property and selling strategies did not “ give rise to an inference that the

   Defendants intended to assume a fiduciary duty to act for the Plaintiff in aiding in the sale of the

   property.” Likewise, HVGG’s management of the reservation and exchange system does not give

   rise to an inference that it intended to assume a fiduciary duty to act on the behalf of the

   Association. See Devery Implement Co. v. J.I. Case Co., 944 F.2d 724, 730 (10th Cir. 1991)

   (“[P]arties may deal at arms length for mutual profit without subjecting themselves to heightened

   fiduciary duties.”). Plaintiff does not plead facts to show that HVGG intended to assume a

   fiduciary duty, assume a high level of control over the Resort, or that the Association placed a high

                                                    29
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 30 of 48




   level of trust and confidence in HVGG to look out for its best interest. Rather, what Plaintiff’s

   allegations show is that HVGG was performing its contractual duties to manage the reservation

   and exchange system across a number of affiliated Clubs. Therefore, this Court rejects Plaintiff’s

   allegations that fiduciary duties existed based on control of the Resort.

                              b. G.A. Lodging

          Plaintiff alleges that G.A. Lodging became a fiduciary through its service on the Board of

   Directors as well as through its control of the Resort. (D. 86, p. 27). Plaintiff also alleges that

   G.A. Lodging “became a fiduciary through its control” of the Resort because it:

          (i) wielded formal control over the board until 2012, Declaration § 9.7;
          (ii) inserted provisions into the Declaration that gave it perpetual powers, such as
          the right to amend the document unilaterally while restricting the Plaintiff’s and
          Owners’ powers, see, e.g., § 16.2, and power gained by retaining ten commercial
          units, § 16.1(c);
          (iii) gave itself broad powers over implementing the Hyatt Residence Club program
          at the Hyatt Grand Aspen, id. Art. XVIII; and
          (iv) exercised voting power at the property by retaining and indeed thwarting the
          sale of 20 percent of the residential fractionals.

   (D. 54, p. 29).

          Defendants argue that Plaintiff fails to plead facts showing that G.A. Lodging had “control

   over the Association,” and that “the Association had no authority to amend Governing Documents,

   transfer fractional interests, authorize the establishment of the Portfolio Club, implement the

   Portfolio Club, or control the reservation system,” thus G.A. Lodging’s actions cannot constitute

   a breach of fiduciary duty since these were not within the Association’s authority. Moreover,

   Defendants argue that G.A. Lodging’s position as Association director until 2012 is irrelevant to

   Plaintiff’s claim of breach of fiduciary duty. (D. 55, pp. 24-25).

          Plaintiff alleges that G.A. Lodging did not wield formal control over the board after 2012.

   However, Plaintiff’s main complaint is that “Defendants imposed the Portfolio Club and all of its



                                                    30
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 31 of 48




   attendant harm on Plaintiff and Owners without any opportunity to object,” which occurred

   approximately five years later. Despite this lack of specificity regarding the timeline and when

   G.A. Lodging allegedly breached its fiduciary duties in the Second Amended Complaint, the Court

   will analyze Plaintiff’s allegations.

          Defendants cite Summerhouse Condo. Ass’n, Inc. v. Majestic Sav. & Loan Ass’n, 615 P.2d

   71, 73 (Colo. App. 1980), in support of their argument that Colorado courts have found that a

   developer owes no fiduciary duty to a homeowners’ association. However, Colorado courts have

   been quick to distinguish Summerhouse, as the trial court had dismissed the association’s

   complaint for lack of standing on behalf of the unit owners. See Villa Sierra Condo. Ass’n v. Field

   Corp., 787 P.2d 661, 667 (Colo. App. 1990); Council of Unit Owners of Sea Colony E. v. Carl M.

   Freeman Assocs., Inc., 531 A.2d 1217, 1219 (Del. Super. Ct. 1987) (“In Summerhouse here is no

   indication that the association was seeking damages for commonly held property, but rather it

   appears that the association was seeking to represent all owners with common claims rather than

   common ownership.”). Defendants do not argue that Plaintiff lacks standing to bring claims on

   behalf of the Owners, and thus this Court finds that this case is distinguishable from the instant

   facts. However, Plaintiff also fails to cite any cases where Colorado courts have found that the

   developer owes a fiduciary duty to a homeowners’ association. And an “ordinary business

   relationship should not be construed as a fiduciary relationship, absent clear intent by the parties.”

   Terra Venture, Inc. v. JDN Real Estate Overland Park, L.P., 443 F.3d 1240, 1245 (10th Cir. 2006).

          However, this Court’s analysis does not end there. The Restatement of Property recognizes

   that there can be a fiduciary duty on the part of the developer to the association regarding projects

   that affect the community. It notes:

          Until the developer relinquishes control of the association to the members, the
          developer owes the following duties to the association and its members:

                                                    31
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 32 of 48




                  (1) to use reasonable care and prudence in managing and maintaining the
                  common property;
                  (2) to establish a sound fiscal basis for the association by imposing and
                  collecting assessments and establishing reserves for the maintenance and
                  replacement of common property;
                  (3) to disclose the amount by which the developer is providing or
                  subsidizing services that the association is or will be obligated to provide;
                  (4) to maintain records and to account for the financial affairs of the
                  association from its inception;
                  (5) to comply with and enforce the terms of the governing documents,
                  including design controls, land-use restrictions, and the payment of
                  assessments;
                  (6) to disclose all material facts and circumstances affecting the condition
                  of the property that the association is responsible for maintaining; and
                  (7) to disclose all material facts and circumstances affecting the financial
                  condition of the association, including the interest of the developer and the
                  developer’s affiliates in any contract, lease, or other agreement entered into
                  by the association.

   RESTATEMENT (THIRD) OF PROPERTY (SERVITUDES) § 6.20 (2000). The comments note that “[t]he

   developer’s relationship to the association is a fiduciary relationship during the period that the

   developer controls the association” but “does not occupy a fiduciary relationship to the purchaser.”

   Id.

          The first two allegations (running the affairs of the Association for their own benefit and

   making critical, adverse changes to the terms at the Resort) do not pertain to projects that affect

   the community or shared spaces. Plaintiff’s first two allegations appear to be related to G.A.

   Lodging’s conduct while G.A. Lodging was a member of the Executive Board (i.e., during or

   before 2012). However, Plaintiff fails to specify exactly when these alleged wrongs occurred or

   what constituted “running the affairs of the Association for [G.A. Lodging’s] own benefit.”

   According to the Declaration, section 9.7(d):

          Declarant [G.A. Lodging] shall be entitled to appoint and remove the members of
          the Association’s Executive Board and officers of the Association to the fullest
          extent permitted under CCIOA. As long as Declarant owns any interest in the
          Condominium the Declarant shall be entitled to appoint a member of the Executive

                                                   32
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 33 of 48




          Board. Declarant may voluntarily relinquish such power evidenced by a notice
          recorded in the Records, but, in such event, Declarant may at its option require that
          specified actions of the Association or the Executive Board as described in the
          recorded notice, during the period Declarant would otherwise be entitled to appoint
          and remove directors and officers, be approved by Declarant before they become
          effective.”

   (D. 54-1, p. 113). Based on this language within the Declaration, it appears that G.A. Lodging had

   the power to take part in running the Association. Because Plaintiff fails to allege facts of how

   G.A. Lodging ran the Association for its own benefit, this Court finds that Plaintiff fails to state a

   claim upon which relief can be granted. Moreover, Plaintiff alleges that G.A. Lodging recorded a

   different version of the Declaration than what was provided to purchasers, but Plaintiff fails to

   allege when this occurred or what the “critical, adverse changes” were. (D. 54, p. 39). Regardless,

   the Purchase Contract and Declaration (recorded in Pitkin County in 2005) permitted G.A.

   Lodging to amend the Declaration at any time without disclosing this information to Plaintiff. (D.

   54-10, p. 7; D. 54-6, pp. 56-57). And Plaintiff does not attach a version demonstrating that the

   Declaration was different from what was recorded in 2005. Thus, regarding these allegations, this

   Court finds that Plaintiff failed to state a claim upon which relief could be granted.

          The remainder of Plaintiff’s claims for breach of fiduciary duty are regarding the creation

   of the Portfolio Trust and the transfer of the unsold fractionals: (1) conspiring with Defendants to

   retain and transfer the unsold fractionals to the Portfolio Trust; (2) operating the resort to benefit

   the competing Portfolio Trust, specifically exploiting control over the reservation system, which

   negatively affected Owners; and (3) interpreted ambiguous documents in their favor. G.A.

   Lodging transferred the fractionals to the Portfolio Trust in 2017. According to Plaintiff, G.A.

   Lodging was no longer in control of the Board after 2012. According to the Restatement of

   Property, a developer would owe fiduciary duties to the Association until the developer

   relinquished control of the association to the members. According to Plaintiff, this occurred in

                                                    33
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 34 of 48




   2012 and thus Plaintiff fails to state a claim upon which relief can be granted. Accordingly, this

   Court recommends granting Defendants’ motion to dismiss regarding this claim. And because this

   Court finds that Plaintiff has failed to establish that G.A. Lodging and HVGG owed any fiduciary

   duties to Plaintiff, it does not need to analyze this issue further.

                     3.Third Cause of Action: Aiding & Abetting Breaches of Fiduciary Duty
                       (Against All Defendants)

             “The elements of the tort of aiding and abetting a breach of fiduciary duty include:

   (1) breach by a fiduciary of a duty owed to a plaintiff, (2) a defendant’s knowing participation in

   the breach, and (3) damages.” Nelson v. Elway, 971 P.2d 245, 249 (Colo. App. 1998) (citing

   Holmes v. Young, 885 P.2d 305 (Colo. App. 1994); RESTATEMENT (SECOND) OF TORTS § 876(b)

   (1977)). “Liability for aiding or abetting a tortious act will be found if the party whom the

   defendant aids performs a wrongful act that causes an injury, the defendant is generally aware of

   his role as part of an overall illegal or tortious activity at the time that he provides the assistance,

   and the defendant knowingly and substantially assists the principal violation.” Holmes, 885 P.2d

   at 308.

             Here, Plaintiff alleges that HVGM, HVGG, and G.A. Lodging aided and abetted the Hyatt,

   ILG, and Marriott Defendants. (D. 54, p. 45). However, as discussed above, Plaintiff did not

   establish that Defendants owed any fiduciary duties to the Association, that Defendants breached

   their fiduciary duties, and Hyatt, ILG, and Marriott are no longer parties to this case because this

   Court lacked jurisdiction over them or they were dismissed. Accordingly, there is no “principal

   violation” on which to base this claim. Holmes, 885 P.2d at 309; see also Benton v. Avedon Eng’g,

   Inc., No. 10-CV-01899-RBJ-KLM, 2012 WL 5869126, at *11 (D. Colo. Aug. 15, 2012), report

   and recommendation adopted in part, No. 10-CV-01899-RBJ-KLM, 2012 WL 5866303 (D. Colo.




                                                      34
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 35 of 48




   Nov. 19, 2012). Thus, this Court recommends granting Defendants’ motion to dismiss for failure

   to state a claim.

           D. Statutory Claims (Causes of Action 11-13)

                       1. Eleventh Cause of Action: Violations of the Colorado Organized Crime
                         Control Act (COCCA), C.R.S. § 18-17-104(1)-(3) (Against All Defendants)

           Plaintiff next alleges that Defendants violated the Colorado Organized Crime Control Act

   (COCCA).       Colo. Rev. Stat. Ann. § 18-17-104(1)-(3).       Plaintiff alleges that Defendants:

   (1) ”knowingly received, and knowingly used and invested, proceeds from a pattern of

   racketeering activity in real property—namely, the Hyatt Grand Aspen and the resorts in the

   Residence Club—and from operating an enterprise”; (2) “the Developer and the Management

   Company knowingly maintained, both directly and indirectly, an interest in as well as control of

   an enterprise—the Association—through a pattern of racketeering activity”; and (3) “all

   Defendants and other members of the COCCA Enterprise knowingly conducted and participated

   in, directly and or indirectly, the associated-in-fact enterprise through a pattern of racketeering

   activity when employed by or associated with such enterprise.” (D. 54, p. 62). Plaintiff argues

   that the homeowners’ association was an “enterprise” under section 18-17-103(2) and that

   Defendants “used the Association as a pawn to perpetrate a pattern of criminal activity.” (Id.).

   Alternatively, Plaintiff alleges that the Defendants constituted an “associated-in-fact enterprise”

   because they “knowingly associated in fact” to create the Trust Portfolio and transfer the remaining

   fractionals into it. (Id., p. 63).

           Specifically, Plaintiff alleges that the “fraudulent” and “unlawful purposes” constitute a

   “pattern of racketeering” under section 18-17-103(3), and includes: (1) failing to use good faith

   efforts to sell the remaining fractionals and transferring them to the Portfolio Trust; (2) abusing

   their control of the homeowners’ association through membership on it and control of HVGM;

                                                   35
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 36 of 48




   (3) abusing their power as program manager of the Residence Club and Portfolio Club and using

   their control over the reservation system to reserve the most desirable weeks for points members;

   (4) failing to disclose information to Owners and Plaintiff; (5) failing to expand the Residence

   Club network and undermining the fractional ownership model by converting Owners of fractional

   to points owners, limiting access to new clubs, and failing to develop new Residence Club

   properties; (6) keeping points low to entice Portfolio Club users; (7) changing the terms without

   the Owners and Plaintiff agreeing to the changes; and (8) profiting through the licensing of the

   Hyatt name to the Residence Club and Portfolio Club. (D. 54, pp. 64-65).

          Finally, Plaintiff alleges that Defendants committed mail and wire fraud, in violation of 18

   U.S.C. §§ 1341 and 1343, by: (1) withholding material about the Portfolio Trust despite Owners

   emailing Defendants for more information; and (2) sending communications to Owners and

   Plaintiff to mislead them about the Portfolio Trust, which did not include information regarding

   changes to the 2017 Club Rules or Portfolio Club. (Id., pp. 65-67). Plaintiff also alleges that the

   Defendants offered a false instrument for recording in violation of section 18-5-114 when G.A.

   Lodging recorded the Special Warranty Deeds for the sale of the fractionals in 2016, but did not

   “acknowledge the impending Portfolio Club” and claimed that “grantees were obtaining property

   ‘in accordance with the Declaration of Condominium.’” (Id., p. 68). Plaintiff alleges that these

   acts spanned over fifteen years, beginning in 2005. (Id.). Defendants argue, primarily, that

   Plaintiff’s COCCA claim fails to allege the existence of an enterprise.

          To establish a violation under COCCA, Plaintiff must allege that Defendants: (1) “joined

   with one another or third parties to form an ‘enterprise’” and (2) “that the enterprise engaged in a

   “pattern of racketeering activity.” Tara Woods Ltd. P’ship v. Fannie Mae, 731 F. Supp. 2d 1103,

   1125 (D. Colo. 2010), aff’d, 566 F. App’x 681 (10th Cir. 2014) (quoting Colo. Rev. Stat. Ann.



                                                   36
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 37 of 48




   § 18-17-104(3)). An enterprise is defined as “any individual, sole proprietorship, partnership,

   corporation, trust, or other legal entity or any chartered union, association, or group of individuals,

   associated in fact although not a legal entity, and shall include illicit as well as licit enterprises and

   governmental as well as other entities.” Colo. Rev. Stat. Ann. § 18-17-103(2). A pattern of

   racketeering activity can be established by Plaintiff by “proving at least two acts of racketeering

   activity, as defined in section 18–17–103(5), that are related to the conduct of the enterprise.”

   People v. Chaussee, 880 P.2d 749, 758 (Colo. 1994). Racketeering activity is defined as any

   conduct under 18 U.S.C. § 1961(1)(A)-(D), which includes a number of violent felonies as well as

   federal mail and wire fraud, or violation of specific provisions of Colorado law, which includes

   violent felonies and theft under Colorado Revised Statute § 18–4–401. Tara Woods Ltd. P’ship,

   731 F. Supp. 2d at 1125. The COCCA was modeled on the federal RICO Act, 18 U.S.C. § 1961,

   “and is generally interpreted according to the same principles, unless Colorado courts have

   expressly construed the state statute otherwise.” Id. (citing People v. Hoover, 165 P.3d 784, 798

   (Colo. App. 2006)).

           This Court finds that Plaintiff does not plausibly allege the existence of an enterprise

   pursuant to COCCA. “An enterprise is ‘an entity separate and apart from the pattern [of

   racketeering] in which it engages,’ and its existence is proven ‘by evidence of an ongoing

   organization . . . and by evidence that the various associates function as a continuing unit.’”

   Carlson v. Town of Mountain Vill., Colorado, No. 17-CV-02887-PAB-STV, 2019 WL 1331977,

   at *5 (D. Colo. Mar. 25, 2019) (quoting United States v. Turkette, 452 U.S. 576, 583 (1981)). “A

   COCCA enterprise constitutes “an ongoing structure of persons associated through time, joined in

   purpose, and organized in a manner amenable to hierarchical or consensual decision-making.”

   Nat’l Union Fire Ins. Co. of Pittsburgh, PA v. Kozeny, 115 F. Supp. 2d 1210, 1227 (D. Colo. 2000),



                                                      37
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 38 of 48




   aff’d, 19 F. App’x 815 (10th Cir. 2001) (citations omitted). Along with engaging in interstate

   commerce or activities that affect interstate commerce, the enterprise must “function as a

   continuing unit with an existence beyond that necessary to commit the predicate acts and have an

   identity distinct from that of the individual Defendants.” Id. (finding that the plaintiffs presented

   sufficient evidence to establish a prima facie showing that the defendants were engaged in an

   enterprise under COCCA).

          Here, Plaintiff alleges that the “enterprise” is the Association and that it was used as a

   “pawn to perpetrate a pattern of criminal activity.” (D. 54, pp. 62-63). But Plaintiff, which is the

   Association, claims to have been in the dark about Defendants’ alleged wrongful acts, thus the

   Association could not logically be the COCCA enterprise. And Plaintiff does not allege any facts

   demonstrating how the Association was used to transfer the remaining fractionals to the Portfolio

   Trust or how it was used to commit any alleged wrongful behavior listed in the Second Amended

   Complaint. Thus, Plaintiff fails to allege the existence of an enterprise under COCCA.

          Plaintiff next argues in the alternative that the Defendants themselves constituted an

   “associated-in-fact enterprise,” but this claim also fails to allege the existence of an enterprise

   under COCCA. Assuming that Defendants’ normal corporate actions could be considered the

   actions of an enterprise (which is generally not the case), Plaintiff still fails to allege any conduct

   of an enterprise. In order to allege conduct, “plaintiff must demonstrate that the defendant

   conducted the affairs of the enterprise rather than simply conducting the defendant’s own affairs.”

   George v. Urban Settlement Servs., 833 F.3d 1242, 1249 (10th Cir. 2016). And a corporation,

   acting through its subsidiaries, agents, or employees typically cannot be both the “person” and the

   “enterprise.” Id. Plaintiff fails to allege the existence of an enterprise that is separate and apart

   from Defendants’ regular conduct. Indeed, Plaintiff must do more than allege mere criminal



                                                     38
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 39 of 48




   conduct, as “[c]riminal actors who participate in a pattern of racketeering activity do not

   automatically constitute an ‘association-in-fact . . . enterprise’ by the virtue of engaging in joint

   conduct.” Johnson v. Myelin Prods., No. 13-CV-01443-BNB, 2013 WL 4551888, at *3 (D. Colo.

   Aug. 28, 2013) (citing Kearney v. Dimanna, 195 F. App’x 717, 720 (10th Cir. 2006)). Plaintiff

   cites People v. Chaussee, 880 P.2d 749, 753 (Colo. 1994) for the proposition that to establish a

   “pattern of racketeering activity” under COCCA, “it is not necessary to prove that the criminal

   acts meet standards of continuity or of relatedness to one another.” However, the Colorado courts

   have clarified:

          Chaussee sets forth the general rule that predicate acts in a pattern of racketeering
          activity must “protect the integrity of the ongoing enterprise” and be “related to the
          conduct of the enterprise.” Id. at 760–61. Acts that merely protect a defendant’s
          personal interests or attempt to “cover his tracks” are not sufficiently related to the
          conduct of the enterprise for liability under COCCA.

   People v. Randell, 297 P.3d 989, 1003–04 (Colo. App. 2012). Plaintiff does not allege more than

   Defendants acting in furtherance of their corporate affairs, in a way to protect their personal

   interests, or in a way to “cover their tracks.” Thus, Plaintiff fails to allege that there is an

   association-in-fact enterprise among all the Defendants.

          But even if Plaintiff had alleged the existence of an association-in-fact enterprise among

   Defendants, Plaintiff still failed to allege a pattern of racketeering activity. Plaintiff alleges that

   Defendants committed the following predicate acts: (1) mail and wire fraud, in violation of 18

   U.S.C. §§ 1341 and 1343; (2) violation of the Colorado computer crime statute, Colorado Revised

   Statute § 18-5.5-102(1)(b); and (3) filing a false instrument or offering a false document for

   recording, in violation of Colorado Revised Statute § 18-5-114(1), or alternatively, § 18-5-114(3).

   (D. 54, pp. 65-68).




                                                     39
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 40 of 48




          Acts that would constitute criminal mail or wire fraud, in violation of 18 U.S.C. §§ 1341

   or 1343, can constitute “racketeering activity.” See 18 U.S.C. § 1961(1) (defining racketeering

   activity). To plead these predicate acts, Plaintiff must plead facts showing: (1) “Defendants

   engaged in a scheme to defraud by means of false pretenses”; (2) “Defendants acted with the

   requisite intent to defraud”; and (3) “the scheme contemplated the use of mail or wire transactions.”

   L-3 Commc’ns Corp. v. Jaxon Eng’g & Maint., Inc., 863 F. Supp. 2d 1066, 1076 (D. Colo. 2012)

   (citing Burnett v. Amrein, 243 F. App’x 393, 395 (10th Cir. 2007)); see also BancOklahoma Mortg.

   Corp. v. Capital Title Co., 194 F.3d 1089, 1102 (10th Cir. 1999) (“The elements of wire fraud are

   very similar, but require that the defendant use interstate wire, radio or television communications

   in furtherance of the scheme to defraud.”) (internal quotation omitted). Under Federal Rule of Civil

   Procedure 9(b), a party must plead fraud with particularity, thus Plaintiff, when alleging the

   predicate acts of mail and wire fraud, must “set forth the time, place, and contents of the false

   representation, the identity of the party making the false statement, and the consequences thereof.”

   Tal v. Hogan, 453 F.3d 1244, 1263 (10th Cir. 2006) (quoting Koch v. Koch Indus., 203 F.3d 1202,

   1236 (10th Cir. 2000)).

          First, Plaintiff alleges that Defendants sent “communications” to the Owners and Plaintiff

   that were “designed to ‘lull’ them into believing no fraud was underway” or “issued press releases

   it knew to be false about the acquisition by ILG not changing Owners’ rights.” (D. 54, p. 65).

   These allegations fail on their face to set forth the time, place, and contents of the false

   representations. For the remainder of the mail and wire fraud claims, Plaintiff fails to allege that

   the Defendants engaged in a scheme to defraud. Plaintiff alleges that HVGG, the management

   company, sent emails to Owners that were devoid of information discussing the Portfolio Club or

   the transfer of the remaining fractionals into the Portfolio Trust by G.A. Lodging. (D. 54, pp. 65-



                                                    40
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 41 of 48




   67). However, these allegations do not satisfy the pleading requirements set forth in Twombly,

   Iqbal, and the particularity requirement imposed by Rule 9(b). See L-3 Commc’ns Corp., Inc.,

   863 F. Supp. 2d at 1079-80 (“[T]he Amended Complaint gives no indication that such an omission

   would have been considered material by Serco, such that it was ‘defrauded’ by the omission of

   such information.”); but see Tal, 453 F.3d at 1266 (“Unlike the other twenty-four wire

   communications alleged (and the forty-six letters), these three communications not only describe

   the date, the parties to the communication and the subject matter, but also how they were fraudulent

   and what they were designed to accomplish.”).

          First, Plaintiff’s allegations are deficient because they cannot show that Defendants acted

   with the requisite intent to defraud. Plaintiff attributes the emails from HVGG, the management

   company, to imply that all the entities were acting together in concert or at the parent corporation’s

   direction to conceal information from the Owners. This does not satisfy Rule 9(b). See L-3

   Commc’ns Corp., Inc., 863 F. Supp. 2d at 1079 (“[I]t is difficult to envision how, under the

   allegations contained here, the Defendants engaged in any “scheme to defraud.”). Second, Plaintiff

   does not allege facts in the Second Amended Complaint that would plausibly demonstrate that the

   emails sent by HVGG fall into a “scheme to defraud theory” of wire fraud whereby the transmittal

   of information was meant to deceive or induce detrimental reliance. See Bacchus Indus., Inc. v.

   Arvin Indus., Inc., 939 F.2d 887, 892 (10th Cir. 1991) (“While Bacchus disputes the veracity of

   the claim . . . the mere transmittal of the information to the sales representatives was not

   fraudulent.”). And Plaintiff’s citation to In re ClassicStar Mare Lease Litig., No. CIV.A. 06-243-

   JMH, 2011 WL 3608456, at *9-10 (E.D. Ky. Aug. 15, 2011) is unavailing because while “the law

   makes no requirement that each defendant involved must have personally made a

   misrepresentation,” it does require Plaintiff to allege that the “defendant[s] participated in a



                                                    41
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 42 of 48




   scheme to defraud knowing or having reason to anticipate the use of the mail or wires would occur

   and that each such use would further the fraudulent scheme.” Accordingly, Plaintiff’s first

   predicate act fails to satisfy the Rule 9(b) pleading threshold.

          The second predicate act, where Plaintiff alleges Defendants violated the Colorado

   computer crime statute (CCS), Colorado Revised Statute § 18-5.5-102(1)(b), is equally deficient.

   Plaintiff alleges that Defendants “in the course of a fraudulent scheme, used computers to draft

   documents such as the Special Warranty Deed conveying the Developer fractionals to the HPC

   Developer, the Contribution Deed from the HPC Developer to the Portfolio Trust, the notice of

   activation of those fractionals in the Portfolio Club, the revised 2017 Club Rules, and related

   document; to search the Internet; and to send and receive e-mails about this scheme and these

   documents.” (D. 54, pp. 67-68).

          Under CCS, a person commits cybercrime if the person knowingly “[a]ccesses any

   computer, computer network, or computer system, or any part thereof for the purpose of devising

   or executing any scheme or artifice to defraud.” Colo. Rev. Stat. Ann. § 18-5.5-102(1)(b). “The

   underlying purpose of section 18–5.5–102(1)(b) . . . is to preserve the use of computers for

   legitimate ends.” People v. Galang, 382 P.3d 1241, 1248–49 (Colo. App. 2016). Colorado courts

   have defined “the term ‘access’ [to mean it] is at least as broad as the term ‘use’ in the applicable

   statute.” People v. Robb, 215 P.3d 1253, 1260 (Colo. App. 2009) (holding that “the evidence . . .

   was not sufficient to prove use of a computer, where Robb simply provided information about

   prospective investors to another person, who then sent out computer-generated materials to those

   prospects.”). Specifically, the Colorado court found persuasive language from Michigan case law

   that defined the term “access” to require:

          more than merely supplying information which ultimately finds its way into a
          computer system in the normal course of business. We do not believe, on the basis

                                                    42
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 43 of 48




          of the language of the statute, that the provision is all encompassing. The computer
          must serve as the device by which the fraud is perpetrated, and the defendant must
          participate in the access of the computer as that term is defined by the statute. Here,
          the computer merely played an incidental role in processing [Department]
          paperwork.

   Robb, 215 P.3d at 1260 (quoting People v. Jemison, 466 N.W.2d 378, 380 (Mich. App. 1991))

   (emphasis added).

          This Court agrees with Defendants that merely drafting documents or sending and

   receiving emails is not enough to overcome the pleading requirements of Rule 9(b). “Obviously

   the statute is dealing with the wrongful purpose to injure, with which the scheme or artifice must

   be connected. . . . If the scheme or artifice in its necessary consequence is one which is calculated

   to injure another, to deprive him of his property wrongfully, then it is to defraud within the meaning

   of the statute.” Galang, 382 P.3d at 1249 (quoting Horman v. United States, 116 F. 350, 352 (6th

   Cir. 1902)) (emphasis added). When describing these events in the Second Amended Complaint,

   Plaintiff again fails to specifically identify “the circumstances constituting the fraud.” Henson,

   935 F. Supp. 2d at 1137 (citing Broadview Fin., Inc. v. Entech Mgmt. Servs. Corp., 859 F. Supp.

   444, 449 (D. Colo. 1994)). Thus, Plaintiff’s second predicate act fails to satisfy Rule 9(b)’s

   pleading threshold.

          Finally, Plaintiff’s third predicate act, which alleges a violation of Colorado Revised

   Statutes § 18-5-114, is also deficient. Plaintiff alleges that G.A. Lodging “recorded documents

   relating to the public offering at the Hyatt Grand Aspen, including Special Warranty Deeds for the

   sale of Hyatt Grand Aspen fractionals in 2016 that did not acknowledge the impending Portfolio

   Club but instead claimed that grantees were obtaining property ‘in accordance with the Declaration

   of Condominium.’” (D. 54, p. 68). A person commits the offense of offering a false instrument

   for recording when:



                                                    43
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 44 of 48




          knowing that a written instrument relating to or affecting real or personal property
          or directly affecting contractual relationships contains a material false statement or
          material false information, and with intent to defraud, he presents or offers it to a
          public office or a public employee, with the knowledge or belief that it will be
          registered, filed, or recorded or become a part of the records of that public office or
          public employee.”

   Colo. Rev. Stat. Ann. § 18-5-114(1) (emphasis added). “It is well-established that if the predicates

   acts underlying a COCCA claim are fraudulent acts, the circumstances must be pled with the

   particularity required by Rule 9(b) of the Federal Rules of Civil Procedure and the Colorado Rules

   of Civil Procedure.” Henson, 935 F. Supp. 2d at 1137 (D. Colo. 2013). Plaintiff contends that it

   satisfies the pleading requirements of Rule 9(b) because it “mentioned the year in which these

   deeds were recorded, 2016, and the deeds are publicly available and is their document.” (D. 86,

   p. 34). But this argument is unavailing. Plaintiff does not identify any false statements within the

   recorded documents and has the burden to satisfy the pleading requirements of Twombly, Iqbal,

   and Rule 9(b). Twombly, 550 U.S. at 555 (“[A] plaintiff’s obligation to provide the “grounds” of

   his “entitle[ment] to relief” requires more than labels and conclusions, and a formulaic recitation

   of the elements of a cause of action will not do.”). Thus, Plaintiff’s third predicate act fails to

   satisfy Rule 9(b)’s pleading threshold.

          Accordingly, Plaintiff has failed to “nudge[ the] claims across the line from conceivable to

   plausible.” Robbins, 519 F.3d at 1247. This Court, therefore, recommends granting Defendants’

   motion to dismiss for failure to state a claim.

                    2. Twelfth Cause of Action: Conspiracy to Violate Colorado Organized Crime
                      Control Act (COCCA), C.R.S. § 18-17-104(4) (Against All Defendants)

          “A conspiracy claim under COCCA requires an agreement to a pattern of racketeering

   activity and an agreement to the statutorily proscribed conduct.” Sender v. Mann, 423 F. Supp. 2d

   1155, 1178 (D. Colo. 2006) (citing Brooks v. Bank of Boulder, 891 F. Supp. 1469, 1479 (D. Colo.



                                                     44
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 45 of 48




   1995)). “Mere association with conspirators, even with knowledge of their involvement in a crime,

   is insufficient to prove participation in a conspiracy.” Brooks, 891 F. Supp. at 1479 (citing United

   States v. Fox, 902 F.2d 1508, 1514 (10th Cir. 1990)). Plaintiff does not produce any facts

   demonstrating that Defendants entered into an agreement to defraud Plaintiff or “run the affairs of

   the Association for private financial gain rather than for the benefit of the members of the

   Association.” (D. 54, p. 71). Thus, this Court recommends granting Defendants’ motion to

   dismiss for failure to state a claim.

                     3. Thirteenth Cause of Action: Violation of Colorado Consumer Protection Act,
                       C.R.S. §§ 6-1-105 and 6-1-703 (Against All Defendants)

           Plaintiff alleges that Defendants violated the Colorado Consumer Protection Act (CCPA)

   by: (1) marketing the fractional interest as an alternative to traditional timeshares; (2) representing

   that future owners would be able to enjoy the same benefits and privileges as the original plan had

   promised; and (3) by failing to warn purchasers of the impending Portfolio Club, which

   transformed the fractional ownership into a traditional timeshare. Colo. Rev. Stat. Ann. §§ 6-1-

   105 and 6-1-703. However, it appears that Plaintiff has abandoned this claim as it notes that

   “Plaintiff agrees that the Colorado Consumer Protection Act claim must be replead.” (See D. 86,

   p. 40 n.20). However, Plaintiff has not moved to file a Third Amended Complaint. Accordingly,

   this Court recommends granting Defendants’ motion to dismiss for failure to state a claim.

           E. Equitable Claims and Declaratory Relief (Causes of Action 5, 14, and 15)

                     1. Fifth Cause of Action: Declaratory Relief Regarding Implementation of the
                       Portfolio Club (Against All Defendants)

           Plaintiff seeks declaratory relief under Colorado Revised Statutes §§ 13- 51-105 et seq.

   and Colorado Rule of Civil Procedure 57. (D. 54, p. 49). Specifically, Plaintiff requests that

   Defendants “are estopped from relying on any provisions in the recorded plan that are materially



                                                     45
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 46 of 48




   different [from] what is contained in the Declaration actually distributed to all or most prospective

   purchasers” because the Declaration that Defendants included in the Offering Plan and given to

   purchasers was not the same Declaration that was recorded in Pitkin County. (Id.). Second,

   Plaintiff seeks judicial declaration that “Defendants’ implementation of the Portfolio Club at the

   Grand Hyatt Aspen and the related transfer of unsold inventory to the Portfolio Trust were ultra

   vires and must be dismantled.” (Id., p. 50). Third, Plaintiff requests declaratory relief in the form

   of “all necessary orders required to sever any further contractual or other relationship between

   Plaintiff and Defendants.” (Id. pp. 51-52). However, as discussed previously, Plaintiff has failed

   to state a claim upon which relief can be granted. And this Court “may refuse to render or enter a

   declaratory judgment or decree where such judgment or decree, if rendered or entered, would not

   terminate the uncertainty or controversy giving rise to the proceeding.” Colo. Rev. Stat. Ann.

   § 13-51-110. Accordingly, this Court recommends granting Defendants’ motion to dismiss.

                    2. Fourteenth Cause of Action: Unjust Enrichment (Against All Defendants)

          Plaintiff next alleges a claim for unjust enrichment. In Colorado, “[t]he claim of unjust

   enrichment is a judicially-created remedy designed to undo the benefit to one party that comes at

   the unfair detriment of another.” Lewis v. Lewis, 189 P.3d 1134, 1141 (Colo. 2008) (citing Salzman

   v. Bachrach, 996 P.2d 1263, 1265 (Colo. 2000)). “[I]t is an equitable remedy and does not depend

   on any contract, oral or written.” Id. A party claiming unjust enrichment must prove that (1) “the

   defendant received a benefit”; (2) “at the plaintiff’s expense”; and (3) “under circumstances that

   would make it unjust for the defendant to retain the benefit without commensurate compensation.”

   Id. (citing Salzman, 996 P.2d at 1265-66). However, a plaintiff generally may not plead a claim

   for unjust enrichment “when an express contract covers the same subject matter because the

   express contract precludes any implied-in-law contract.” Bedard v. Martin, 100 P.3d 584, 592



                                                    46
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 47 of 48




   (Colo. App. 2004) (citing Interbank Investments, LLC v. Eagle River Water & Sanitation Dist., 77

   P.3d 814, 816 (Colo. App. 2003)).

          Plaintiff argues that the instant matter presents an exception because “[n]one of the

   contractual provisions Plaintiff alleges were breached have that kind of tight relationship to the

   unjust enrichment claim, with unjust enrichment ‘expressly covered’ by the contract.” (D. 86, p.

   35). However, Plaintiff alleges that Defendants benefitted from:

          (i) the proceeds from the sale of points for unsold fractionals that should have
          remained with the Hyatt Residence Club, including the profits made by certain
          Defendants taking advantage of Hyatt Grand Aspen’s [breach of good faith and fair
          dealing]; (ii) the profits gained by exploiting the Hyatt Grant Aspen name while
          undermining the Hyatt Residence Club program itself; (iii) the profits gained by
          unfairly restricting Owners’ float week options; (iv) [I]LG’s profits from being able
          to sell the fruits of the wrongful conduct to Marriott; (v) and ILG and Marriott
          benefitting from the halo effect of the association of the [Portfolio] Club with the
          Hyatt Grand Aspen.

   (D. 54, pp. 74-75). First, the majority of these claims for unjust enrichment concern parties that

   this Court does not have specific jurisdiction over and that were dismissed. Second, a plaintiff

   generally may not plead a claim for unjust enrichment “when an express contract covers the same

   subject matter because the express contract precludes any implied-in-law contract.” Bedard, 100

   P.3d at 592. Plaintiff, in prior claims, identified several contract provisions that covered the same

   subject matter as the unjust enrichment claims, therefore, those claims are precluded. Third,

   Plaintiff has failed to state a claim upon which relief could be granted, thus Plaintiff has failed to

   allege that Defendants have received a benefit under circumstances making it unjust for them to

   retain the benefit without paying for it. See Touchtone Grp., LLC v. Rink, 913 F. Supp. 2d 1063,

   1084 (D. Colo. 2012) (dismissing unjust enrichment claim as duplicative and improper).

   Therefore, this Court recommends granting Defendants’ motion to dismiss.




                                                    47
Case 1:19-cv-01870-RM-GPG Document 124 Filed 09/14/20 USDC Colorado Page 48 of 48




                    3. Fifteenth Cause of Action: Accounting (Against All Defendants)

          Finally, Plaintiff makes a demand for accounting and for profits “improperly obtained by

   Defendants.” (D. 54, p. 75). However, given that Plaintiff has failed to state a claim upon which

   relief can be granted, Plaintiff has no right to an accounting by Defendants. See Goodwin v. Hatch,

   No. 16-CV-00751-CMA-KLM, 2018 WL 3454972, at *12 (D. Colo. July 18, 2018), aff’d, 781 F.

   App’x 754 (10th Cir. 2019) (“In light of the Court’s dismissal of all of Plaintiff’s claims upon

   which he may have been entitled to damages, relief cannot be granted on Plaintiff’s claim for

   accounting.”). Accordingly, this Court recommends granting Defendants’ motion to dismiss.



   IV.    CONCLUSION

          For the foregoing reasons, this Magistrate Judge respectfully RECOMMENDS that the

   Defendants’ Motion to Dismiss the Second Amended Complaint be GRANTED and Plaintiff’s

   claims against Defendants be DISMISSED pursuant to Rule 12(b)(6).

          It is FURTHER RECOMMENDED that this action be DISMISSED in its entirety.



                  Dated at Grand Junction, Colorado this September 14, 2020.




                         Gordon P. Gallagher
                         United States Magistrate Judge




                                                   48
